Title: [A Statement of the Monies Which Have Been Borrowed in the United States by the Government], 10 January 1793
From: 
To: 


Under the Act, intituled “An Act making appropriations for the support of Government for the year 1790,” the following sums were borrowed from the Bank of New York, and applied, as specified in the said Act, Viz:


1790, 
March 31st
30.000.
dollars.



April 8th
25.000.





55,000.
dollars,


at the rate of six per centum per annum, from the respective dates mentioned, to the 14th. May 1790, when the loan was reimbursed.
Pursuant to the Act, intituled “An Act for raising a farther sum of money for the protection of the frontiers, and for other purposes therein mentioned,” a loan has been obtained from the Bank of the United States, agreeably to a contract with the said Bank, dated the 25th of May 1792, of 523,000
   
   Errata. *The true Sum, agreeably to contract, was 523,500. dollars.

 dollars, at the rate of five per cent per annum, reimbursable at the pleasure of the United States; upon which loan, there has been received in the treasury, in the following instalments, and applied to the purpose, for which it was appropriated,


100.000.
dollars,
on the
1st of June, 1792.


100.000.
do.
1st of July, do.


100.000.
do.
1st of August do.


100.000.
do.
1st of September do.
   
   This sum was not received ’till the 28th of September.




The interest accruing on the said instalments to the 1st of January 1793, was made payable on that day and thenceforth until the reimbursement of the principal, the interest on the whole is to be paid half-yearly, namely, on the 1st of July, and on the 1st of January in each year.
The surplus of the duties laid by the Act before mentioned, to be applied, as the same shall accrue, to the reimbursement of the principal and interest.

Pursuant to the Act, entitled “An Act to incorporate the subscribers to the Bank of the United States,” a loan has been made by the said Bank to the United States, of 2.000.000 dollars, at the rate of six per cent per annum, reimbursable, in ten years, by equal annual instalments, or at any time sooner, or in any greater proportions that the Government may think fit.
This loan has been applied, as directed by the Act, under which it was borrowed.
The time, when the interest commenced, on one million of dollars of the said loan, is coincident with the time, when the dividend upon the Stock of the Bank began to accrue, namely, the 20th of December 1791—upon the remaining one million of dollars, interest commenced on the 1st of July 1792.

Treasury Department.
January 10th 1793
Alexander Hamilton,Secretary of the Treasury.
